Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated April 1, 2013, which includes an explanatory paragraph for a going concern matter, with respect to the consolidated financial statements included in the Annual Report of Parabel Inc. on Form 10-K for the year ended December 31, 2012. We hereby consent to the incorporation by reference of said report in the Registration Statement of Parabel Inc. on Form 5-8 (File No. 333-160033, effective June 17, 2009). /s/ GRANT THORNTON LLP Orlando, Florida April 1, 2013
